DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7 are pending and under examination.

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 11 June 2021 is acknowledged.  The traversal is on the ground(s) that the Office Action has not shown that a serious search burden would be required to examine all the claims.  This is not found persuasive because the different groups are analyzing distinct attributes for distinct proteins. Thus, the inventions require a different field of search employing different search queries, the prior art applicable to one invention would not likely be applicable to another invention, and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1 and 3-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
	Claim 2 is under examination.


Specification
Paragraph 31 recites FIGs.5A and 5B. It should recite FIGs.8A and 8B

This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below.
There are sequences in Fig. 3A and paragraphs 25, 193 and 194 that are not accompanied by a SEQ ID NO.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
The claims recite “judicial exceptions” as a limiting element or step without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. In the instant case, the “judicial exceptions” include the abstract idea, 
“wherein a) overexpression of WEE1 RNA or protein and b) underexpression of IDH2 RNA or protein in the sample as compared to a control for the WEE1 protein expression and a control for the IDH2 RNA or protein, respectively, selects the patient for the therapy and neither a) nor b) does not select the patient for the therapy” which are not eligible for patent protection without significantly more recited in the claims. The limitation requires identifying and selecting patients depending on the expression of WEE1 and IDH2.
 A claim that focuses on use of judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas).  
The PTO’s revised guidance on the application of § 101. (USPTO's January 7, 2019, Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance indicates that we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that
exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not
"well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities
previously known to the industry, specified at a high level of generality, to the judicial exception.

	The present claims are directed to judicial exceptions?  The claims recite judicial exceptions as limiting elements, the abstract ideas being “wherein a) overexpression of WEE1 RNA or protein and b) underexpression of IDH2 RNA or protein in the sample as compared to a control for the WEE1 protein expression and a control for the IDH2 RNA or protein, respectively, selects the patient for the therapy and neither a) nor b) does not select the patient for the therapy”.  This limitations could be done by merely reviewing the data mentally and selecting patients depending on the expression of WEE1 and IDH2.  In addition, these limitations encompasses mathematical equations or graphs which could be used to identify, predict and select.  However, these limitation would be considered to be abstract ideas and would not been given patentable weight.  The Court  pointed out that the basic mathematical equation, like a law of nature, was not patentable.   
The Court in Diehr, Flook and  Alice Corporation have pointed out that the basic mathematical equation, like a law of nature, was not patentable. The Court in Diehr, found that there were other steps added to the formula that in terms of patent law’s objectives had significance—they transformed the process into an inventive application of the formula.  In the present claims there is not a requirement for the administration of the WEE1 inhibitors with overexpression of WEE1 RNA or protein and underexpression of IDH2 RNA or protein. Furthermore there is not a requirement for the administration of the WEE1 inhibitor when WEE1 RNA or protein are not overexpressed and IDH2 RNA or protein is not underexpressed.  Furthermore, the claims comprise embodiments that do not comprise actually administering an anti-cancer agent when the WEE1 inhibitor is not indicated and thus do not comprise active method steps that transform the process into a practical application of the identifying and selecting steps.
The next step is to determine whether the claim as a whole adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field. Determining the expression of IDH2 (Price et al, US 2015/0252429, published 10 Sept 2015, filed 31 Oct 2013; Tanaka et al, J Neurooncol, 111:273-283, 2013) and WEE1 (Mueller et al, Neuro-Oncol, 16:352-360, 2013; Magnussen et al, PlosOne, 338254:1-8, 2012; Mir et al, Cancer Cell, 18:244-257, 2010) were well known in the art. Thus, the active method step of the present claims, detecting expression levels of WEE1 and IDH2 in a sample isolated from the patient set forth well-understood, routine and conventional activity engaged in by scientists at the time the application was filed and are the activities that a scientist would have relied upon to achieve the goals of the invention.
In sum, when the relevant factors are analyzed, they weigh against the present claims amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.




Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mir et al, Cancer Cell, 18:244-257, 2010 and Mueller et al, Neuro-Oncol, 16:352-360, 2013 in view of Tanaka et al, J Neurooncol, 111:273-283, 2013.
Claim 2 is drawn to a method for selecting a cancer patient having a wildtype BRAF genotype or mutant BRAF expressing patients who have developed resistance to BRAF inhibitors for a therapy comprising a WEE1 inhibitor, comprising determining the expression level of WEE1 RNA or protein and IDH2 RNA or protein in a sample isolated from the patient, wherein a) overexpression of WEE1 RNA or protein and b) underexpression of IDH2 RNA or protein in the sample as compared to a control for the WEE1 protein expression and a control for the IDH2 RNA or protein, respectively, selects the patient for the therapy and neither a) nor b) does not select the patient for the therapy.
Mueller disclose that WEE1 is overexpressed in glioma (page 354, 2nd column to page 355, 2nd column ; Figs. 1 and 2). Mueller further disclose the treatment of glioma with the WEE1 inhibitor MK-75 (page 355, 2nd column to page 356, 1st column; Figs. 3 and 6).
th paragraph to page 4, 1st paragraph). Mir further disclose the inhibition of (page 4, paragraph 2 to page 5, 1st paragraph).
Tanaka discloses that IDH2 was downregulated in glioblastoma and gliomas compared to non-tumorous brain tissue.
One of ordinary skill in the art would have been motivated to apply Tanaka’s disclosure that IDH2 was downregulated in gliomas to Mueller and Mir’s disclosure that WEE1 is overexpressed in gliomas because Tanaka, Mueller and Mir all involve the detection of glioma by measuring the expression of specific biomarkers. The court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine Mueller and Mir’s disclosure that WEE1 is overexpressed in gliomas with Tanaka’s disclosure that IDH2 was downregulated in gliomas because the prior art teaches that both are useful for detecting gliomas in a subject.  Furthermore, both Mueller and Mir teach the administration of inhibitors of WEE1 to glioma patients having overexpression of WEE1. Thus, once it was determined that WEE1 was overexpressed in a glioma patient, it would have been prima facie obvious to treat the glioma patient with inhibitors of WEE1 as described in Mueller and Mir.
  

Summary
Claim 2 stands rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK HALVORSON/Primary Examiner, Art Unit 1642